Littlejohn, Justice:
The defendant, Jerry A. Rumler, was found guilty by jury of both housebreaking and larceny and sentenced to 18 years in prison.
The only issue submitted by this appeal is whether the judge erred in charging the jury that it could not find the defendant guilty of one count (e. g. housebreaking) and not guilty of the other (e. g. larceny). A review of the evidence convinces us that, depending upon the credibility of the witnesses, a jury might have found the defendant guilty of one count and not guilty of the other. See State v. Amerson, 244 S. C. 374, 137 S. E. (2d) 284 (1964).
The case is remanded for a new trial.
Reversed and remanded.
Lewis, C. J., and Ness, Gregory and Harwell, JJ., concur.